DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 3-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9, 779, 916. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention. 
Regarding claim 1: Namely the patent claims a plasma processing chamber with a bottom electrode, upper electrode (top electrode), and a confinement ring. Where the confinement ring comprises a top segment (upper portion), a side segment (side portion), and a bottom segment (lower portion) and an extension (vertical extension) see claims 1 and 5 of the patent.
Regarding claim 3: See claim 1 of the patent.
Regarding claim 4: See claims 1, 2, 4, 8, and 15 of the patent.
Regarding claim 5: See claims 1, 2, 4, 8, and 15 of the patent.
Regarding claim 6: See claim 15 of the patent.
Regarding claim 7: See claim 5 of the patent.
Regarding claim 8: See claims 1, 2, 4, 8, and 15 of the patent. The description of the components anticipate extension section is perpendicular or at 90 degrees relative to the lower portion of the confinement ring.
Regarding claim 9: See claim 4 with the recitation of the interior space.
Regarding claim 10: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 11: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 12: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 15: See claims 1, 2, 4, 8, and 15 of the patent.

Regarding claim 16: See claims 1, 2, 4, 8, and 15 of the patent.

Regarding claim 17: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 18: See claims 1, 2, 4, 8, and 15 of the patent.

Regarding claim 19: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Claims 2, 13, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9, 779, 916 in view of Suemasa Tomoki et al JP 2000-100789 using the Machine Generated English Translation provided herewith. 

The claims of US Patent 9,779, 916 where discussed above.
The patent fails to claim the specific material of construction of the confinement ring.
See the sentence that reads “a conductive container 15 is made of aluminum”. See sections after [0015] of Suemasa Tomoki et al JP 2000-100789.
	The motivation to construct the confinement ring of aluminum as suggested by Suemasa Tomoki et al is that this material is a known conductive material with advantageous chemical and physical properties to withstand the harsh semiconductor manufacturing environment. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the confinement ring as the patent with aluminum as suggested by Suemasa Tomoki et al.

Claims  1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 10,720, 314. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention. 
Regarding claim 1: Namely the patent claims a plasma processing chamber with a bottom electrode (lower electrode), upper electrode , and a confinement ring. Where the confinement ring comprises a top segment (upper horizontal portion), a side portion (vertical section), and a bottom segment (lower horizontal section ) and an extension (extension section) see claim 1 of the patent
Regarding claims 2, 13, 14, and 20: See claim 3 of the patent where the materials of construction of recited.
Regarding claim 3: See claims 1 and 9 of the patent which discuss the slots.
Regarding claim 4: See claims 2, 13 and 14 of the patent which describes a C-shape which reads on this claim.
Regarding claim 5: See claims 1, 3,4, 10, 12, and 14 and the description of the vertical section of the patent.
Regarding claim 6: See claims 1-4, 8, 12, 13, 15, 16, 21, and 22 and the description of the vertical section of the patent.
Regarding claim 7: See claims 1, 5-7, 13, and 17-19 and the description of the extension section of the patent.
Regarding claim 8: See claim 5 of the patent
Regarding claim 9: See claim 11 of the patent with the recitation of the separation distance.
Regarding claims 10-12, 17, and 19: See claims 1 and 13 of the patent and the recitation of the RF gasket.
Regarding claim 15: See claims 1, 2, 4, 8, and 15 of the patent.
Regarding claim 16: See claim 1 of the patent (see outer radius) and description of the C-shape in claims 2, 13 and 14 of the patent of the patent.
Regarding claim 18: See claims 1, 3,4, 10, 12, and 14 and the description of the vertical section of the patent. See also claim 11 of the patent

Claims  1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,342,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention. 

Regarding claim 1: Namely the patent claims a plasma processing chamber with a bottom electrode (lower electrode), upper electrode , and a confinement ring. Where the confinement ring comprises a top segment (upper horizontal portion), a side portion (vertical section), and a bottom segment (lower horizontal section ) and an extension (extension section) see claim 1 of the patent
Regarding claims 2, 13, 14, and 20: See claims 4 and 14 of the patent where the materials of construction of recited.
Regarding claim 3: See claims 8, 9, and 18 of the patent which discuss the slots.
Regarding claim 4: See claim 3 of the patent which describes a C-shape which reads on this claim.
Regarding claim 5: See claims 1, 3,4, 10, 12, and 14 and the description of the vertical section of the patent.
Regarding claim 6: See claims 1, 3,4, 10, 12, and 14 and the description of the vertical section of the patent.
Regarding claim 7: See claims 1, 3,4, 10, 12, and 14 and the description of the extension section of the patent.
Regarding claim 8: See claim 6 of the patent
Regarding claim 9: See claims 1 and 12 with the recitation of the gap and separation distance in claim 10 of the patent.
Regarding claim 10: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 11: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 12: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 15: See claims 1, 2, 4, 8, and 15 of the patent.
Regarding claim 16: See claims 1, 2, 4, 5 (see radially outside description),  8, and 15 of the patent.

Regarding claim 17: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.
Regarding claim 18: See claims 1, 3,4, 10, 12, and 14 and the description of the vertical section of the patent.
Regarding claim 19: See claims 1, 2, 4, 8, and 15 of the patent and the recitation of the RF gasket.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-9, 13-16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Suemasa Tomoki et al JP 2000-100789 using the Machine Generated English Translation provided herewith.
Regarding claim 1. A confinement ring (conductive container 15) for confining plasma within a plasma processing chamber 101, which includes a bottom electrode 2 for supporting a substrate, a ground ring (see part of insulating member 3), and an upper electrode (showerhead 16) disposed above the bottom electrode, comprising the confinement ring, when installed in plasma processing chamber, is placed around a periphery of a confined volume within the plasma processing chamber, the confinement ring includes, an upper portion, a side portion, and a lower portion, the side portion is disposed between the upper portion and the lower portion, and said upper portion has an inner upper radius that is configured to surround a portion of the upper electrode when the confinement ring is installed in the plasma processing chamber; an extension section (lower vertical part of element 4)of the confinement ring extends vertically downward from an inner diameter of the lower portion of the confinement ring, and a plurality of slots (see slots in baffle plate 5) disposed through the lower portion; wherein the extension section is configured to surround at least part of the ground ring that is oriented around the bottom electrode.  See the examiner’s version of Fig. 3 of Suemasa Tomoki et al JP 2000-100789 below.

    PNG
    media_image1.png
    440
    378
    media_image1.png
    Greyscale
 Examiner’s marked version of Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 2. The confinement ring of claim 1, wherein the confinement ring is made from one of silicon, or polysilicon, or silicon carbide, or boron carbide, or ceramic, or aluminum.  . See the sentence that reads “a conductive container 15 is made of aluminum”. See sections after [0015] of Suemasa Tomoki et al JP 2000-100789.

Regarding claim 3. The confinement ring of claim 1, wherein each of the plurality of slots is configured to allow gases to traverse out of the confined volume and pumped out of plasma processing chamber.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 4. The confinement ring of claim 1, wherein the upper portion and the lower portion are oriented substantially horizontally and said side portion is oriented vertically between the upper portion and the lower portion.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 5. The confinement ring of claim 1, wherein the side portion defines an outer diameter of the confinement ring.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 6. The confinement ring of claim 1, wherein the extension section has a diameter that is greater than a diameter of said ground ring when the confinement ring is installed in the plasma processing chamber.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 7. The confinement ring of claim 6, wherein the extension section is substantially parallel to the inner surface of the extension section.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 8. The confinement ring of claim 1, wherein the extension section is at a 90 degree angle relative to the lower portion of the confinement ring.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 9. The confinement ring of claim 1, wherein the side portion separates the lower portion and the upper portion by a separation distance. See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 13. The confinement ring of claim 1, wherein said upper portion, said side portion, said lower portion and said extension section are defined by a single continuous piece of one of silicon, or polysilicon, or silicon carbide, or boron carbide, or ceramic, or aluminum. See the sentence that reads “a conductive container 15 is made of aluminum”. See sections after [0015] of Suemasa Tomoki et al JP 2000-100789.

Regarding claim 14. The confinement ring of claim 1, wherein said upper portion, said side portion, said lower portion and said extension section are defined by one or more pieces of silicon, or polysilicon, or silicon carbide, or boron carbide, or ceramic, or aluminum.   See the sentence that reads “a conductive container 15 is made of aluminum”. See sections after [0015] of Suemasa Tomoki et al JP 2000-100789.

Regarding claim 15. A confinement ring for a plasma processing chamber, the confinement ring provides for a confined volume within the plasma processing chamber, the confinement ring comprising: an upper portion, a side portion, and a lower portion, the side portion is disposed between the upper portion and the lower portion, and said upper portion has an inner upper radius that is configured to surround a portion of an upper electrode of the plasma processing chamber; an extension section of the confinement ring extends vertically downward from an inner diameter of the lower portion of the confinement ring, and a plurality of slots disposed through the lower portion; wherein the extension section is configured to surround a bottom electrode of the plasma processing chamber when installed.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 16. The confinement ring of claim 15, wherein the plasma processing chamber includes a ground ring that is oriented around the bottom electrode and the extension section is oriented at a diameter that is larger than a diameter of the ground ring. See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 18. The confinement ring of claim 15, wherein a lower surface of the extension section is configured to contact a lower support structure when the confinement ring is installed.  See Fig. 3 of Suemasa Tomoki et al JP 2000-100789

Regarding claim 20. The confinement ring of claim 15, wherein the confinement ring (conductive container 15) is made from aluminum. See the sentence that reads “a conductive container 15 is made of aluminum”. See sections after [0015] of Suemasa Tomoki et al JP 2000-100789.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12, 17, and 19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa Tomoki et al JP 2000-100789 using the Machine Generated English Translation provided herewith in view of Schoepp et al (US 6,170,429).
The teachings of the prior art of Suemasa Tomoki et al were discussed above.
Suemasa Tomoki et al fails to teach a RF gasket.
The prior art of Schoepp et al teaches a chamber liner for semiconductor process chambers. The prior art of Schoepp et al teaches a confinement ring made of an upper horizontal section 116a, a lower horizontal section 116c, and a vertical section 116b to define a C-shaped structure see Figs. 1-4.  Note a plurality of slots 116e are provided in the lower section see Figs. 1,2A. 2E, 4B, and 4C of Schoepp et al. Schoepp et al teaches a RF gasket 133, 134 see Fig. 5. The motivation to modify the apparatus of Suemasa Tomoki et al with an RF gasket is that it is continuous so as to provide continuous electrical contact with the top and bottom surface of the upper horizontal section of the confinement ring. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Suemasa Tomoki et al with an RG gasket as suggested by Schoepp et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honda et al (US 8, 104, 428) teaches a plasma processing apparatus with a confinement with an upper horizontal section 14, lower horizontal section with slots 19, and a side portion 13, see Fig. 1..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716